Citation Nr: 1739154	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  15-15 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for generalized anxiety disorder with insomnia.  

2. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, an attorney


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Army from October 1952 to September 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from and December 2004 and March 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDING OF FACT

In a May 2016 written statement, the Veteran requested that his appeals of entitlement to an increased evaluation for generalized anxiety disorder with insomnia, and entitlement to TDIU, be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals on the issues of entitlement to an increased evaluation for generalized anxiety disorder with insomnia and entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the veteran or by his authorized representative.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  

In a May 2016 written statement, the Veteran wrote, "I want to express that I am satisfied with my appeal with regard to the evaluation of my service connected psychiatric condition.  I wish to withdraw the appeal regarding any additional issues which may still remain on appeal at this time."  The Board notes that the Veteran's TDIU claim was granted by the RO in April 2015, during the pendency of the instant appeal.  Accordingly, the Board finds that the criteria for withdrawal of the above-enumerated claims have been satisfied, and the claims are dismissed.


ORDER

The appeals regarding an increased evaluation for generalized anxiety disorder with insomnia and entitlement to a TDIU are hereby dismissed.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


